Citation Nr: 0918311	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-12 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1969 to March 
1985, including service in the Republic of Korea from 
November 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Waco, Texas regional office (RO) of the Department of 
Veterans Affairs (VA) denying service connection for diabetes 
mellitus.  

In April 2008, subsequent to the issuance of a supplemental 
statement of the case (SSOC), VA received additional evidence 
in support of the Veteran's appeal.  This evidence was not 
accompanied by a waiver of AOJ consideration but is 
duplicative of evidence previously considered.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service. McLendon v. Nicholson, 
supra.  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran contends that although he was not diagnosed with 
diabetes mellitus while in service, direct service connection 
is warranted as his episodes of fainting in service were 
symptoms of his diabetes mellitus.

Service treatment records reflect the Veteran's reports of 
fainting on at least three occasions between February and 
March 1980.  An assessment of questionable vasovagal syncope 
was made in response to these episodes, and a February 1980 
electrocardiography (EKG) examination was within normal 
limits.  Laboratory tests conducted in July 1979, June 1984 
and September 1984 measured the Veteran's glucose levels.  
The Veteran's November 1984 Medical Board examination 
laboratory findings were negative for sugar.  Post-service VA 
treatment records reveal monitoring and treatment for 
diabetes mellitus beginning in December 1999.

The Veteran has reported that he continued to pass out after 
his medical discharge from service, and that the episodes 
stopped only after he began receiving treatment for diabetes.

In light of the current diagnosis, the documented symptoms in 
service and the reports of a continuity of symptoms, VA's 
duty to obtain an examination is triggered.  An examination 
is needed to obtain a competent opinion as to the 
relationship between current diabetes and service, including 
the episodes of passing out.

The Veteran has contended that presumptive service connection 
is warranted as he was exposed to herbicides while serving 
along the demilitarized zone (DMZ) in Korea.  He acknowledges 
that the spraying of herbicides reportedly stopped prior to 
his service in Korea, but argues that inasmuch as his service 
began only a few months after the spraying stopped, he was 
exposed to residuals.  Cf. M21-1MR, Part IV, Subpart ii, Ch. 
2, Sec. C, Para. 10 (Jul. 24, 2005).

The Veteran indicated in his April 2008 letter that he was 
treated at William Beaumont Army Hospital following his 
discharge for fainting.  These records are relevant to the 
Veteran's claim and must be obtained.  38 U.S.C.A. § 5103A.

The Veteran also reported periods of service in Okinawa and 
Afghanistan beginning in August 2005.  It is unclear whether 
this was as a civilian employee or member of the armed 
forces.  The RO sought verification of his periods of service 
in April 2005, but subsequent service has not been verified, 
nor have any service treatment records for this period been 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the necessary 
steps to obtain the records of the 
Veteran's post-service treatment at the 
William Beaumont Army Hospital for black 
outs or diabetes.

All attempts to obtain these records 
should be documented.  If these records 
are unavailable, this should also be 
documented.

2.  The RO/AMC should attempt to verify 
any periods of service since April 2005, 
and obtain any service treatment records 
for this period.

3.  Following the development listed 
above, the Veteran should be afforded a VA 
examination for diabetes.  The examiner 
should review the claims file.  This 
review of the claims folder should be 
noted in the examination report or in an 
addendum to the examination report.  All 
tests and studies deemed necessary by the 
examiner should be performed.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's diabetes mellitus began in 
service or is otherwise related to a 
disease or injury in service, including 
the episodes of black outs or residual 
herbicides.

The examiner is advised that the Veteran 
is competent to report observable 
symptoms.

A rationale for this opinion should be 
provided.

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

